PER CURIAM.
Finding genuine issues of material fact as to the amount of the unpaid balances due the premium finance company, Envoy Finance Corporation, from the insurer, Balboa Insurance Company, upon the cancellation of multiple insurance contracts, we reverse the summary judgment for Envoy as to the amount of damages only and remand the cause to the trial court for further proceedings to determine whether Envoy’s claim for unearned premiums improperly includes charges for (a) persons not insured by Balboa, (b) persons insured by Balboa, but as to whom Balboa never received notices of cancellation, and (c) unearned premiums from the time that Envoy sent notices of cancellation rather than the time that Balboa received notices of cancel*690lation; and to recalculate the amount due to Envoy accordingly.
Reversed and remanded.